UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7129



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


XINHUA WANG, a/k/a William Wang,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-99-279-A, CA-01-293-AM)


Submitted:   November 29, 2001            Decided:   January 24, 2002


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Xinhua Wang, Appellant Pro Se. Thomas Higgins McQuillan, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Xinhua Wang seeks to appeal the district court’s orders deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinions and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. United States v. Wang, Nos. CR-99-279-A; CA-01-293-AM

(E.D. Va. Mar. 1, 2001 & May 3, 2001).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2